NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    EMERY GILBERT HUME, Appellant.

                             No. 1 CA-CR 15-0521
                               FILED 4-14-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-103497-001
                  The Honorable Daniel J. Kiley, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                            STATE v. HUME
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Maurice Portley and Judge Patricia K. Norris joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Emery Gilbert Hume (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplemental brief in propria persona, but he has not done so.

¶2            At approximately 10:30 p.m. on January 21, 2014, police
officers responded to a trespass call at a convenience store. Police officers
found defendant outside of the store behaving in a paranoid manner. An
officer conducted a search of defendant and found a folded piece of paper
containing methamphetamine in his back pocket.

¶3            A jury convicted defendant of one count of knowingly
possessing or using methamphetamine, a dangerous drug, a class 4 felony.
Prior to sentencing, defendant admitted that he had one historical prior
felony conviction for second degree murder. The court sentenced
defendant to four and half years incarceration and imposed $1,898 in fines.
Defendant received 520 days of presentence incarceration credit.

¶4             We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984), defendant’s
counsel’s obligations in this appeal are at an end. Defendant has thirty days
from the date of this decision in which to proceed, if he so desires, with an
in propria persona motion for reconsideration or petition for review.




                                     2
                  STATE v. HUME
                 Decision of the Court

¶5   We affirm the conviction and sentence.




                      :ama




                             3